Motions to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 6, 1962, with notice of argument for the April 1962 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the condition imposed, the respondents may enter an order dismissing the appeal without notice to the appellant. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.